DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 15,18, 24, 27-30, 33, 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lisi et al (US 2012/0169137) in view of Cho (US 2008/0094027).

Re Claim 15; Lisi discloses a power reception device comprising: (Fig. 1)
a resonance circuit (840) including a power receiving coil (L2) and a capacitor (Cs2); 
switching circuitry (Q1) connected with the resonance circuit; and 
control circuitry (1050) configured to generate a control signal causing the switching circuitry to switch between a conductive state and a non-conductive state based on a comparison between a measurement value (monitors the voltage) and a threshold value (greater than a minimum voltage), (0068-69) wherein 
in a state of stopping an electric power transmission from a power transmission device, (Par. 0021)
 the switching circuitry is in the conductive state in a period of the electric power transmission, (Par. 0070)

the threshold value corresponds to the value of the electrical characteristic in a state in which neither the metal foreign matter nor the power reception device is present in a vicinity of the power transmission device, and the threshold value is stored in the power transmission device.(Par. 0039, 0103)
Lisi does not necessarily disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter.
However Cho disclose switching circuitry (Q3) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter, (Fig. 1, when the switch is moved to power reception level detection section Also see Par. 0054) and in a state of stopping an electric power transmission from a transmission device.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have placed the switch in a non-conductive state when in a detection period of metal foreign matter in order to effectively identify the presence of a foreign matter faster. 


Re Claim 18; Lisi discloses A power transfer system comprising: a power transmission device (810-830); and 
a power reception device (840-1010), 

switching circuitry (1010) connected  with the resonance circuit, and 
control circuitry (1050) configured to generate a control signal causing the switching circuitry to switch between a conductive state (closing the switch) and a non-conductive state (opening the switch) based on a comparison between a measurement value and a threshold value, (0068-69)
and in a state of stopping an electric power transmission from the power transmission device, 
the switching circuitry is in the conductive state in a period of the electric power transmission, the measurement value corresponds to value of an electrical characteristic in a state corresponding to the detection period, and the threshold value corresponds to the value of the electrical characteristic in a state in which neither the metal foreign matter nor the power transmission reception device is present in a vicinity of the power transmission device, and the threshold value is stored in the power transmission device. (Par. 0103)
Lisi does not necessarily disclose switching circuitry (Q1) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter.
However Cho disclose switching circuitry (Q2) connected in series with the resonance circuit; and the switching circuitry is in the non-conductive state in a detection period of a metal foreign matter, (Fig. 2, when the switch is moved to power reception level detection section Also see Par. 0054) and in a state of stopping an electric power transmission from a transmission device.



Re Claims 21 and 30, Cho discloses further comprising a resistor (R1) connected to the capacitor. (Fig. 11)

Re Claims 24 and 33; Lisi discloses wherein the electrical characteristic as the electric characteristic corresponds to an impedance. (Par.61, 68, etc. the impedance is directly related to the voltage)

Re Claim 27; Lisi discloses wherein the switching circuitry is configured to change a resonance frequency of the resonance circuit between a first frequency value corresponding the conductive state and a second frequency value corresponding to the non-conductive state. (Fig.10. When the switch is not coupled to the load, the frequency increases and reflected back to the transmitter and when the load is present, the is virtually no reflection to the transmitter)

Re Claims 28, 37; Cho discloses wherein the control circuitry (I/O controller) is configured to switch the switching circuitry from the non-conductive state to the first state after it is determined that the metal foreign matter is not present in a vicinity of the resonance circuit. (Fig. 1)

Re Claims 29, 38; Cho discloses wherein the electric power transmission begins upon the switching of the switching circuitry from the non-conductive state to the conductive state. (Fig. 1)

Re Claim 35; Lisi discloses wherein the electric power transmission is a wireless power transmission using the power receiving coil. (Fig. 10)

Re Claim 36, Cho discloses wherein the switching circuitry is configured to change a resonance frequency of the resonance circuit between a first frequency value corresponding the conductive state and a second frequency value corresponding to the non-conductive state. (Fig. 1 and 0054. When the switch is not coupled to the load, the frequency increases and reflected to the transmitter and when the load is present, the is virtually no reflection to the transmitter)


Claims 23 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lisi in view of Cho  and further in view of Iisaka et al (US 2009/0026844)

Re Claims 23 and 32; Lisi in view of Cho discloses electric characteristics as disclosed above. 
Cho does not necessarily the electric characteristics correspond to a ratio of voltage. 
However Iisaka discloses the electric characteristics correspond to a ratio of voltage to determine the presence of foreign object (Par.0004).


Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 18, 21, 23-24, 27-30, 32-33, 35-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL KESSIE/
06/23/2021
Primary Examiner, Art Unit 2836